Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI /et al. (U.S. Pub No. 2018/0227872 A1) n view of Li et al. (U. S. Pub No. 2017/0288972 A1) herein after Xu.

Claim 15, Li teaches a User Equipment (UE) comprising: transmitting and receiving circuitry configured to receive a timer value [par 0015, 0193, The UE 100 may request an active timer value from the AMF 104, by way of non-limiting example, when the UE 100 indicates a MICO mode preference to the AMF 104. If an active timer value is requested by the UE 100, the AMF 104 may take the requested active timer value into account when determining the active timer value actually allocated to the UE 100. The AMF 104 may also take the requested active timer value into account when determining a value for the state transition timer. In some examples, when an active timer value is requested by the UE 100, it implicitly indicates that MICO mode is preferred by the UE 100]; and a controller configured to, in a case that the received timer value indicates neither zero nor deactivated, start a timer with the received timer value on a per Single-Network Slice Selection Assistance Information (S-NSSAI) and Public Land Mobile Network (PLMN) basis [par 0017 0119, 0120, 0194, 0182, A method for managing a connection of a UE to a network, comprising actions at the UE of: transitioning into a state of connection with the network and starting a timer having a duration obtained from an AMF in the network. In step 164, AMF 104 informs the (R)AN 102 whether the MO-only/MICO mode is selected for the UE 100 and, in step 166, MO-only mode notification is acknowledged by the (R)AN 102 to the new AMF 104. The AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include 5G-GUTI, Registration area. Mobility restrictions, PDU session status, NSSAI, MO-only/MICO mode indicator, and/or periodic registration update timer. When the AMF 104 indicates MICO mode to a UE 100, the registration area is not constrained by paging area size. The network, based on local policy, and subscription information, may decide to provide an "all PLMN" registration area indication to the UE 100]
 	Li fail to show to receiving a timer value from a Session Management Function (SMF). In an analogous art Xu shows receiving a timer value from a Session Management Function (SMF) [par 0069, The SMF 1108 sends a migration request to the UE 1102 to migrate or redirect new traffic to the new PDU session and second UPF. In some embodiments, this SMF request can include the migration trigger, condition or criteria. For example the request can include the timer data],



Claim 16, Li illustrates a communication method performed by a User Equipment (UE), the communication method comprising: receiving a timer value [par 0015, 0193, The UE 100 may request an active timer value from the AMF 104, by way of non-limiting example, when the UE 100 indicates a MICO mode preference to the AMF 104. If an active timer value is requested by the UE 100, the AMF 104 may take the requested active timer value into account when determining the active timer value actually allocated to the UE 100. The AMF 104 may also take the requested active timer value into account when determining a value for the state transition timer. In some examples, when an active timer value is requested by the UE 100, it implicitly indicates that MICO mode is preferred by the UE 100]; and in a case that the received timer value indicates neither zero nor deactivated, starting a timer with the received timer value on a per Single-Network Slice Selection Assistance Information (S-NSSAI) and Public Land Mobile Network (PLMN) basis [par 0017 0119, 0120, 0194, 0182, A method for managing a connection of a UE to a network, comprising actions at the UE of: transitioning into a state of connection with the network and starting a timer having a duration obtained from an AMF in the network. In step 164, AMF 104 informs the (R)AN 102 whether the MO-only/MICO mode is selected for the UE 100 and, in step 166, MO-only mode notification is acknowledged by the (R)AN 102 to the new AMF 104. The AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include 5G-GUTI, Registration area. Mobility restrictions, PDU session status, NSSAI, MO-only/MICO mode indicator, and/or periodic registration update timer. When the AMF 104 indicates MICO mode to a UE 100, the registration area is not constrained by paging area size. The network, based on local policy, and subscription information, may decide to provide an "all PLMN" registration area indication to the UE 100]
 	Li fail to show to receiving a timer value from a Session Management Function (SMF). In an analogous art Xu shows receiving a timer value from a Session Management Function (SMF) [par 0069, The SMF 1108 sends a migration request to the UE 1102 to migrate or redirect new traffic to the new PDU session and second UPF. In some embodiments, this SMF request can include the migration trigger, condition or criteria. For example the request can include the timer data],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Li and Xu because this provide systems and methods for service and session continuity in software defined topology management.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468